Name: 91/483/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 25 July 1991 on the arrangements for trade between the Community and the associated overseas countries and territories in products within the province of the European Coal and Steel Community
 Type: Decision
 Subject Matter: executive power and public service;  trade policy;  European construction
 Date Published: 1991-09-19

 Avis juridique important|41991D048391/483/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 25 July 1991 on the arrangements for trade between the Community and the associated overseas countries and territories in products within the province of the European Coal and Steel Community Official Journal L 263 , 19/09/1991 P. 0154 - 0155 Finnish special edition: Chapter 11 Volume 18 P. 0152 Swedish special edition: Chapter 11 Volume 18 P. 0152 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 25 July 1991 on the arrangements for trade between the Community and the associated overseas countries and territories in products within the province of the European Coal and Steel Community (91/483/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas the Member States concluded among themselves the Treaty establishing the European Coal and Steel Community; Whereas Part Three, Title I, Chapter 1 of Council Decision 91/482/EEC of 25 July 1991 on the association of the overseas countries and territories (OCT) with the European Economic Community (1) does not apply to products within the province of the European Coal and Steel Community; Whereas, however, trade in such products between the Member States and the OCT should be maintained and intensified; Whereas this Decision in no way prejudices the special arrangements established by Decision 86/50/ECSC of the Representatives of the Governments of the Member States, meeting within the Council, of 3 March 1986 establishing arrangements for trade between Spain and Portugal on the one hand and the OCT on the other in products falling within the ECSC Treaty (2); In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 The duties applicable in the Community to imports of products within the province of the European Coal and Steel Community originating in the OCT listed in Annex I to Decision 91/482/EEC, charges having an effect equivalent to such duties and the collection of such duties and charges shall be suspended; however, the treatment applied to those products shall not be more favourable than that applied by the Member States among themselves. Article 2 The products referred to in Article 1 originating in the Member States shall be admitted for import into the OCT on conditions similar to those laid down in Part Three, Title I, Chapter 1 of Decision 91/482/EEC. Article 3 Consultations shall take place between the Member States concerned in all cases where, in the opinion of one of them, the implementation of the provisions appearing above calls for such consultations. Article 4 The provisions laying down the rules of origin for the application of Decision 91/482/EEC shall also apply to this Decision. Article 5 Member States shall decide by agreement on any safeguard measures proposed by one or more Member States or the Commission. Article 6 This Decision shall not affect the provisions of the Treaty establishing the European Coal and Steel Community or the powers of jurisdiction conferred by that Treaty. Article 7 This Decision shall apply until 29 February 2000. Article 8 Member States shall take the measures necessary to implement this Decision. Article 9 This Decision shall be published in the Official Journal of the European Communities at the same time as Decision 91/482/EEC. It shall enter into force at the same time as Decision 91/482/EEC. Done at Brussels, 25 July 1991. The President P. DANKERT (1) See page 1 of this Official Journal. (2) OJ No L 63, 5. 3. 1986, p. 189.